 1   CERA LLP
     Solomon B. Cera (State Bar No. 099467)
 2   Thomas C. Bright (State Bar No. 169713)
     595 Market Street, Suite 1350
 3
     San Francisco, California 94105
 4   Telephone: (415) 777-2230
     Facsimile: (415)-777-5189
 5   Email: scera@cerallp.com
     Email: tbright@cerallp.com
 6
 7   THE DAVID HODGES LAW FIRM
     David A. Hodges (Admitted pro hac vice)
 8   212 Center Street, 5th Floor
     Little Rock, Arkansas 72201
 9   Telephone: (501) 374-2400
10   Facsimile: (501) 374-8926
     Email: david@hodgeslaw.com
11
     Counsel for Plaintiff and the Proposed Class
12
13                                UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15
                                                    )   Case No. 20-cv-00170-WHA
16   DOTSTRATEGY, CO., Individually and On          )
     Behalf of All Others Similarly Situated,       )
17                                                      CLASS ACTION
                                                    )
18                                Plaintiff,        )
                                                        FIRST AMENDED COMPLAINT FOR
                                                    )
                                                        VIOLATION OF CAL. BUSINESS AND
19                          v.                      )
                                                        PROFESSIONS CODE §17200 ET SEQ.
                                                    )
20   FACEBOOK, INC.                                 )
                                                        JURY TRIAL DEMANDED
21                                                  )
                                  Defendant.        )
22                                                  )
                                                    )
23                                                  )
24
25
26
27
28


     FIRST AMENDED COMPLAINT                                           CASE NO. - 20-cv-00170-WHA
 1          Plaintiff dotStrategy, Co., individually and on behalf of all others similarly situated, by and

 2   through its counsel, and upon personal knowledge as to facts known to Plaintiff, and as to all other facts

 3   upon information and belief following investigation of counsel, alleges as follows against Defendant

 4   Facebook, Inc. (“Facebook”). The investigation of Plaintiff’s counsel into the factual allegations

 5   contained herein is continuing. Many of the relevant facts are known only by the Defendant, or are

 6   exclusively within its custody and control. Plaintiff believes that substantial evidentiary support exists

 7   for the allegations set forth herein and that such evidence will be available after a reasonable opportunity

 8   for discovery.

 9                                        INTRODUCTION AND OVERVIEW

10          1.        Facebook is the world’s largest social media services company. Facebook provides its

11   users with an online platform (“Platform”) that allows its users to connect and share photos, videos, and

12   other content with family and friends online.

13          2.        This case concerns the large number of fake accounts on the Platform in violation of

14   Facebook’s “authenticity policy” and Terms of Service, and the significant amount of advertising revenue

15   that these fake accounts generate for Facebook. Advertisers are charged for actions generated through

16   fake Facebook accounts, and when these accounts are determined by Facebook to be fake, the advertising

17   revenue generated by these accounts is not refunded to advertisers such as plaintiff. This is contrary to

18   Facebook’s representations that advertisers will not be charged for “[c]licks generated through prohibited

19   means, such as fake accounts,” and significant monetary injury has, as a result, been incurred by Plaintiff

20   and the members of the Class.

21          3.        According to Facebook, its primary product “enables people to connect, share, discover,

22   and communicate with each other on mobile devices and personal computers. There are a number of

23   different ways to engage with people on Facebook, including News Feed, Stories, Marketplace, and

24   Watch.” Facebook was the first social network to surpass 1 billion registered accounts and as of January

25
26
27
28



     FIRST AMENDED COMPLAINT                              1                         CASE NO. - 20-cv-00170-WHA
 1   2020, has almost 2.45 billion users. 1 As of December 31, 2019, Facebook reported that its average daily

 2   active users (“DAUs”) were 1.66 billion on average, an increase of 9% year over year. 2

 3             4.   Facebook does not charge users to access the platform. Instead, it generates substantially

 4   all of its revenue from selling advertising placements to marketers. In fiscal year 2019, Facebook

 5   generated $70.7 billion in revenue, of which $69.65 billion was advertising revenue. 3

 6             5.   As Mark Zuckerberg, the CEO of Facebook, explained in his testimony on April 11, 2018,

 7   to the U.S. House of Representatives, Committee on Energy & Commerce (“House Testimony”):

 8                  The business model is running ads. And we use data that people put into
                    the system in order to make the ads more relevant, which also makes them
 9                  more valuable. But what we hear from people is that, if they are going to
                    see ads, they want them to be good and relevant. 4
10
11             6.   He also stated: “targeting [advertising] helps small businesses be able to afford and reach

12   people as effectively as big companies have typically had the ability to do for a long time.” 5

13             7.   Fake accounts violate Facebook’s Terms of Use and its authenticity policy.              As

14   Zuckerberg, explained in his testimony on April 10, 2018, to the United States Senate, joint session of

15   the Committees on the Judiciary and Commerce, Science and Transportation (“Senate Testimony”):

16                  Well, you’re not allowed to have a fake account on Facebook. Your
                    content has to be authentic. So we build technical tools to try to identify
17
                    when people are creating fake accounts — especially large networks of
18                  fake accounts, like the Russians have — in order to remove all of that
                    content.
19
20             8.   If a user wishes to advertise on Facebook, they go to the Facebook Ads Manager portion
21   of the Facebook platform that is created by Facebook to allow users to design their advertising campaigns.
22
     1
       See https://www.statista.com/statistics/272014/global-social-networks-ranked-by-number-of-users/
23   (last visited March 11, 2020).
24   2
       See Facebook Annual Report on Form 10-K for the fiscal year ended December 31, 2019, filed with
     the U.S. Securities Exchange Commission (“SEC”) on January 30, 2020 (“2019 10-K”), at p. 44.
25   3
       Id. at p. 55-56.
26   4
      https://energycommerce.house.gov/sites/democrats.energycommerce.house.gov/files/documents/2018
     0411-FC%20Facebook%20Transparency%20and%20Use%20of%20Consumer%20Data.pdf (last
27
     visited March 30, 2020).
28   5
         Id.


     FIRST AMENDED COMPLAINT                              2                        CASE NO. - 20-cv-00170-WHA
 1   The first option that appears in the Facebook Ads Manager is to select an objective, such as

 2   “Engagement” or “Traffic,” for the user’s campaign.          For example, the objective of advertising

 3   campaigns known as “Engagement” is to “[g]et more people to follow your Page or engage with your

 4   posts through comments, shares and likes. You can also choose to optimize for more event responses or

 5   offer claims.” Once the objective is selected, the user is directed to the “Audience” screen, where the

 6   user can “choose the demographics, interests and behaviors that best represent your audience,” such as

 7   age or location. The user then decides where to run the advertising campaign, whether on Facebook,

 8   Instagram (which is owned by Facebook), or another Facebook product. The user then sets the budget,

 9   chooses the format for the advertising campaign and places the order. Thereafter, the user can track the

10   performance of the advertising campaign. 6

11            9.      “The pricing of Facebook ads is based on an auction system where ads compete for

12   impressions based on bid and performance. When you run your ad, you’ll only be charged for the number

13   of clicks or the number of impressions your ad received.” 7 Because the Facebook advertiser pays for

14   each interaction or engagement with the campaign objective, it is important for the efficacy of the

15   campaign that the user is only charged for engagements with real people. Indeed, when the user is paying

16   for advertising, Facebook promises that the advertiser “will not be charged for clicks that are determined

17   to be invalid,” which Facebook defines as “[c]licks from people that don’t indicate a genuine interest in

18   the ad or show signs of ad testing. This includes repetitive or accidental clicks and visits from the

19   Facebook corporate network” and “[c]licks generated through prohibited means, such as fake accounts,

20   bots, scrapers, browser add-ons or other methods that don’t follow Facebook Terms.” 8

21            10.     In her prepared statement of September 5, 2018, to the United States Senate Select

22   Committee on Intelligence (“Senate Testimony”), Sheryl Sandberg, Chief Operating Officer of

23
24
25
     6
         See, https://www.facebook.com/business/ads/ad-objectives (last visited April 28, 2020).
26   7
      https://www.facebook.com/business/help/716180208457684?id=1792465934137726 (last visited
27   April 28, 2020).
     8
28       https://www.facebook.com/business/help/211248262238771 (last visited March 31, 2020).



     FIRST AMENDED COMPLAINT                              3                        CASE NO. - 20-cv-00170-WHA
 1   Facebook, stated that Facebook “block[s] millions of attempts to register fake accounts every day.

 2   Globally, we disabled 1.27 billion fake accounts from October 2017 to March 2018” 9

 3           11.     As Ms. Sandberg explained in her Senate Testimony:

 4                   Our first line of defense is finding and shutting down fake accounts, the
                     source of much of the inauthentic activity we see on Facebook.
 5                   Authenticity matters because people need to trust that the content they are
                     seeing is valid and they need to trust the connections they make. We are
 6
                     now blocking millions of attempts to register false accounts each and every
 7                   day.

 8           12.     In Facebook’s written responses to questions for the record following Ms. Sandberg’s
 9   testimony, it stated:
10
                     We also announced in April [of 2018] that people who manage large Pages
11                   with large number of followers will need to be verified. Those who
                     manage large pages that do not clear the process will not be able to post.
12                   This will make it much harder for people to administer a Page using a fake
                     account, which is strictly against our policies. We will also show people
13
                     additional context about Pages to help people have more information to
14                   evaluate the content. For example, you can see whether a page has changed
                     its name. 10
15
16           13.     On December 21, 2018, Facebook published the article, “Changes We Made to Ads in
17   2018,” in which Facebook stated, “To prevent organizations and individuals from creating accounts that
18   mislead people about who they are or what they’re doing, we required people who manage Pages with
19   large audiences to be verified.” This verification process is designed to prevent people who manage
20   Pages with large audiences from being able to post or advertise (boost posts) on the Platform, unless their
21   accounts have been verified as authentic. It does not prevent Facebook from generating revenue from
22   the vast majority of fake accounts that populate its Platform, as Facebook does not verify the authenticity
23   of all of the accounts to which impressions are delivered or through which actions are generated and for
24   which Facebook charges advertisers. Therefore, when an impression is delivered to a fake account or an
25
26   9
      https://www.intelligence.senate.gov/sites/default/files/documents/os-ssandberg-090518.pdf (last
     visited on March 31, 2020).
27
     10
       https://www.intelligence.senate.gov/sites/default/files/documents/os-ssandberg-090518.pdf (last
28   visited on March 31, 2020).


     FIRST AMENDED COMPLAINT                              4                        CASE NO. - 20-cv-00170-WHA
 1   action is generated through a fake account, the user is charged for that interaction, despite the fact that

 2   the interaction does not lead to commercial exposure and business opportunities arising from the

 3   engagement of an authentic account with the advertising campaign.

 4            14.      In the fourth quarter of 2019, Facebook estimated that fake accounts represented

 5   approximately 5 percent of monthly active users (“MAU”) on Facebook. 11

 6            15.      In its most recent Community Standards Enforcement Report dated November 2019,

 7   Facebook states that its “goal is to remove as many fake accounts on Facebook as we can.” Facebook

 8   claims therein:

 9                     [O]ver the past two quarters, we have improved our ability to detect and
                       block fake, abusive accounts. We can estimate that every day, we prevent
10                     millions of attempts to create fake accounts using these detection systems.
                       Because we are blocking more attempts to create fake, abusive accounts
11
                       before they are even created, there are fewer for us to disable and, thus,
12                     accounts actioned has declined since Q1 2019. Of the accounts we
                       actioned, the majority were caught within minutes of registration, before
13                     they became a part of our monthly active user (MAU) population. Our
                       proactive rate remained above 99% for both quarters. Prevalence for fake
14                     accounts continues to be estimated at approximately 5% of our worldwide
15                     monthly active users (MAU) on Facebook. 12

16            16.      Yet, if Facebook charges and is paid by a user for an impression that is delivered to, or an
17   action that is generated through, an account Facebook determines to be fake, it does not refund the money
18   paid by the user for their campaign.
19            17.      Plaintiff’s analysis of its own Facebook advertising campaign results reveals it was
20   charged and paid for actions generated through fake accounts and Facebook has failed to refund the
21   money paid by Plaintiff for those actions.
22            18.      As a result of Facebook’s failure to verify the authenticity of accounts through which an
23   impression is delivered or an action is generated during an advertising campaign, Plaintiff and other
24   Facebook advertisers paid for a material number of interactions for which they would not have agreed to
25   pay anything at all had they known that these engagements would be generated through fake accounts.
26
     11
          Facebook 2019 10-K at p. 28.
27
     12
      https://transparency.facebook.com/community-standards-enforcement#fake-accounts (last visited on
28   April 4, 2020).


     FIRST AMENDED COMPLAINT                                 5                        CASE NO. - 20-cv-00170-WHA
 1          19.     Based on Facebook’s deceptive and misleading promotion of its promise that users would

 2   only be charged for impressions delivered to, or actions generated through authentic accounts, and its

 3   deceptive and misleading practice of charging for impressions delivered to, and actions generated through

 4   fake accounts to maximize its revenue, this action seeks damages, restitution, and injunctive relief on

 5   behalf of Plaintiff and the Class (as defined below).

 6                                            JURISDICTION AND VENUE

 7          20.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

 8   1332(d)(2)(A) because: (i) members of the Class are citizens of a State different from that of Defendant

 9   Facebook; and (ii) aggregating the claims of individual Class members, the total matter in controversy

10   exceeds the sum or value of $5,000,000, exclusive of interests and costs. Further, 28 U.S.C. § 1332(d)(5)

11   does not apply because (i) the Defendant is not a State, State official, or other governmental entity against

12   whom the Court may be foreclosed from ordering relief, and (ii) the number of members of the Class in

13   the aggregate exceeds 100.

14          21.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendant is

15   headquartered in this District, and a substantial part of the events and transactions giving rise to the claims

16   alleged herein occurred in this District.

17                                                     PARTIES

18          22.     Plaintiff dotStrategy, Co. is an Arkansas For Profit Corporation, headquartered in

19   Conway, Arkansas. Non-party Bill Doshier is the sole Managing Member of Plaintiff. Plaintiff operates

20   the .buzz domain registry. Plaintiff’s website is located at: get.buzz, and its DotBuzz Facebook Page can

21   be accessed at https://www.facebook.com/buzznames/. Plaintiff is committed to growing its small

22   business and building the .buzz brand. Plaintiff paid Facebook for actions generated through fake

23   Facebook accounts and has not received any refunds from Facebook for these actions.

24          23.     Defendant Facebook is a Delaware corporation with its principal place of business at 1601

25   Willow Road, Menlo Park, California 94025, which is located in this District. Facebook’s common stock

26   trades on the Nasdaq Stock Market LLC (“NASDAQ”) under the ticker symbol “FB.” Facebook’s

27   market capitalization as of June 28, 2019 was approximately $478 billion.

28



     FIRST AMENDED COMPLAINT                                 6                        CASE NO. - 20-cv-00170-WHA
 1            24.    Facebook engaged in the wrongful acts alleged herein in California; conceived, reviewed,

 2   approved, directed, and controlled the deceptive, unfair, and misleading conduct alleged herein in

 3   California; and invoiced and collected the fees wrongfully charged from such deceptive, unfair, and

 4   misleading conduct, in California.

 5                                         SUBSTANTIVE ALLEGATIONS

 6            A.     Facebook’s Business

 7            25.    Facebook claims to “build useful and engaging products that enable people to connect and

 8   share with friends and family through mobile devices, personal computers, virtual reality headsets, and

 9   in-home devices. We also help people discover and learn about what is going on in the world around

10   them, enable people to share their opinions, ideas, photos and videos, and other activities with audiences

11   ranging from their closest family members and friends to the public at large, and stay connected

12   everywhere by accessing our products . . . .” Facebook’s eponymous primary product “enables people

13   to connect, share, discover, and communicate with each other on mobile devices and personal computers.

14   There are a number of different ways to engage with people on Facebook, including News Feed,

15   Marketplace, and Watch.” 13

16            26.    In testimony on October 31, 2017, to the United States Senate Committee on the

17   Judiciary, Subcommittee on Crime and Terrorism (“Senate Judiciary Subcommittee Testimony”), Colin

18   Stretch, General Counsel for Facebook, described Facebook’s authenticity policy as follows:

19                   Our authenticity policy is the cornerstone of how we prevent abuse on
20                   our platform, and was the basis of our internal investigation and what we
                     found. From the beginning, we have always believed that Facebook is a
21                   place for authentic dialogue, and that the best way to ensure authenticity
                     is to require people to use the names they are known by. Fake accounts
22                   undermine this objective, and are closely related to the creation and
23                   spread of inauthentic communication such as spam—as well as used to
                     carry out disinformation campaigns like the one associated with the
24                   Internet Research Agency (IRA), a Russian company located in St.
                     Petersburg. 14
25
26
     13
          Facebook 2019 10-K at p. 7.
27
     14
       https://www.judiciary.senate.gov/imo/media/doc/10-31-17%20Stretch%20Testimony.pdf (Last
28   visited April 30, 2020).


     FIRST AMENDED COMPLAINT                              7                        CASE NO. - 20-cv-00170-WHA
 1              27.    Facebook states that “[t]he majority of our marketers use our self-service ad platform to

 2   launch and manage their advertising campaigns. We also have a global sales force that is focused on

 3   attracting and retaining advertisers and providing support to them throughout the stages of the marketing

 4   cycle from pre-purchase decision-making to real-time optimizations to post-campaign analytics. We

 5   work directly with these advertisers, as well as through advertising agencies and resellers. We operate

 6   more than 70 offices around the globe, the majority of which have a sales presence. We also invest in

 7   and rely on self-service tools to provide direct customer support to our users and partners” 15

 8              28.    As of January 30, 2020, Facebook described its advertising revenue as follows:

 9                     We generate substantially all of our revenue from advertising. Our
                       advertising revenue is generated by displaying ad products on Facebook,
10                     Instagram, Messenger, and third-party affiliated websites and mobile
                       applications. Marketers pay for ad products either directly or through their
11
                       relationships with advertising agencies or resellers, based on the number
12                     of impressions delivered or the number of actions, such as clicks, taken by
                       users.
13
                       We recognize revenue from the display of impression-based ads in the
14                     contracted period in which the impressions are delivered. Impressions are
                       considered delivered when an ad is displayed to a user. We recognize
15                     revenue from the delivery of action-based ads in the period in which a user
                       takes the action the marketer contracted for. The number of ads we show
16
                       is subject to methodological changes as we continue to evolve our ads
17                     business and the structure of our ads products. We calculate price per ad
                       total as total revenue by the number of ads delivered, representing the
18                     effective price paid per impression by a marketer regardless of their desired
                       objective such as impression or action. For advertising revenue
19
                       arrangements where we are the principal, we recognize revenue on a net
20                     basis. 16

21              B.     How to Advertise on Facebook
22              29.    Facebook purports to “offer advertising solutions for every level of expertise.” Facebook
23   states: “You don’t have to be an expert to start advertising on Facebook. Create and run campaigns using
24   simple self-serve tools, and track their performance with easy-to-read reports. More than two billion
25   people use Facebook every month—so no matter what kind of audience you want to reach, you’ll find
26
     15
27        Id. at 8.
     16
28        Id. at 54.



     FIRST AMENDED COMPLAINT                                 8                        CASE NO. - 20-cv-00170-WHA
 1   them here.” Facebook also claims that “1.6 billion people worldwide are connected to a small business

 2   on Facebook.” 17

 3              30.   If you want to place an advertisement on Facebook, there is a “Here’s how to create a

 4   Facebook ad” page, which sets forth the steps to be taken to begin an ad campaign, steps which Plaintiff

 5   took, as follows:

 6                    a.     “Choose your objective. To choose the right ad objective, answer the question

 7   ‘what’s the most important outcome I want from this ad?’ It could be sales on your website, downloads

 8   of your app or increased brand awareness.

 9                    b.     Select your audience. Using what you know about the people you want to reach—

10   like age, location and other details—choose the demographics, interests and behaviors that best represent

11   your audience.

12                    c.     Decide where to run your ad. Next, choose where you want to run your ad—

13   whether that’s on Facebook, Instagram, Messenger, Audience Network, or across them all. In this step,

14   you can also choose to run ads on specific mobile devices.

15                    d.     Set your budget. Enter your daily or lifetime budget and the time period during

16   which you want your ads to run. These limits mean that you’ll never spend more than you’re comfortable

17   with.

18                    e.     Pick a format. Choose from six versatile ad formats—they’re designed to work

19   on every device and connection speed. You can choose to show a single image or video in your ad, or

20   use a roomier, multi-image format.

21                    f.     Place you order. Once you submit your ad, it goes to our ad auction which helps

22   get it to the right people.

23                    g.     Measure and manage your ad.          Once your ad is running, you can track

24   performance and edit your campaign in Ads Manager. See if one version of your ad is working better

25   than another, or if your ad is being delivered efficiently, and make tweaks and adjustments as needed.”18

26
27   17
          https://www.facebook.com/business/ads (last visited April 28, 2020).
28   18
          Id.


     FIRST AMENDED COMPLAINT                              9                       CASE NO. - 20-cv-00170-WHA
 1             31.    If a user wishes to “get people’s attention,” Facebook recommends one of the two

 2   Awareness Objectives: (a) Brand Awareness (Facebook shows ads to people who are more likely to pay

 3   attention to them); or (b) Reach (Facebooks shows ads to the maximum number of people in one’s

 4   audience while staying within the designated budget).

 5             32.    If a user wishes to “get people to engage,” Facebook suggests one of six following

 6   Consideration Objectives:

 7                    (a)    Traffic (designed to grow the number of people who are visiting your site, app or

 8   Messenger conversation, and increase the likelihood they will take a valuable action when they get there);

 9                    (b)    Engagement (designed to get more people to follow your page or engage with your

10   posts through comments, shares, and likes);

11                    (c)    App installs (designed to drive more installs of the user’s app by linking to the

12   App Store and Google Play store);

13                    (d)    Video views (supposed to show the advertisers videos to people who are most

14   likely to be interested in them);

15                    (e)    Lead generation (the goal of which is to make it easy for interested people to learn

16   more about your business); and

17                    (f)    Messages (the goal of which is to prompt people to open more Messenger

18   interactions).

19             33.    Finally, if goal of the advertising campaign is to “get people to act with conversions,”

20   Facebooks suggests one of the three following Conversion Objectives:

21                    (a)    Conversions (designed to increase actions on your site or app);

22                    (b)    Store visits (designed to drive store visits, sales and other valuable actions at the

23   advertisers physical store locations); and

24                    (c)    Catalog sales (designed to automatically promote the advertiser’s most relevant

25   products from its catalog). 19

26
27
     19
28        See https://www.facebook.com/business/ads/ad-objectives (last visited April 28, 2020).



     FIRST AMENDED COMPLAINT                               10                        CASE NO. - 20-cv-00170-WHA
 1              34.    The pricing of Facebook advertising is based on an auction system where ads compete for

 2   impressions based on bid and performance. When a user runs their ad, they are only charged for the

 3   number of clicks or the number of impressions the ad receives. 20

 4              35.    Facebook claims by using “an ad auction to determine the best ad to show to a person at

 5   a given point in time” that will result in “the winning ad maximize[ing] value for both people and

 6   businesses.” 21

 7              36.    With respect to ad auctions, Facebook represents that “[e]ach time there’s an opportunity

 8   to show an ad to someone, an auction takes place to determine which ad to show to that person. Billions

 9   of auctions take place every day across the Facebook family of apps.” 22

10              37.    Facebook proudly claims that “[w]hen advertisers create ads, they tell us who they want

11   to show their ads to by defining a target audience. A person can fall into multiple target audiences. For

12   example, one advertiser targets women who like skiing, while another advertiser targets all skiers who

13   live in California. The same person (in this case, a female skier who lives in California) could fall into

14   the target audience of both advertisers. Where there’s an opportunity to show someone an ad, the ads

15   with a target audience that the person belongs to are eligible to compete in the auction.” 23

16              38.    Facebook claims that “to ensure that the winning ad maximizes value for both people and

17   businesses, the winner of the auction is the ad with the highest total value. The total value is a

18   combination of 3 major factors:

19                     •      Bid: The bid placed by the advertiser for that ad (in other words, what the

20                            advertiser is willing to pay to achieve their desired outcome). There are multiple

21                            ways to manage your bid in the ad auction.

22
23
24   20
      See https://www.facebook.com/business/help/716180208457684?id=1792465934137726 (last visited
     April 8, 2020).
25
     21
        https://www.facebook.com/business/help/430291176997542?id=561906377587030 (last visited April
26   8, 2020).
     22
27        Id.
     23
28        Id.



     FIRST AMENDED COMPLAINT                               11                       CASE NO. - 20-cv-00170-WHA
 1                      •      Estimated action rates: An estimate of whether a particular person engages with

 2                             or converts from a particular ad (in other words, the probability that showing an

 3                             ad to a person leads to the desired outcome of the advertiser).

 4                      •      Ad quality: A measure of the quality of an ad as determined from many sources

 5                             including feedback from people viewing or hiding the ad and assessments or low-

 6                             quality attributes in the ad, such as too much text in the ad’s image, withholding

 7                             information, sensationalized language, and engagement bait.” 24

 8              39.     Facebook further claims that: “Together, estimated action rates and ad quality measure ad

 9   relevance. In fact, we subsidize relevant ads in auctions, so more relevant ads often cost less and see

10   more results. In other words, an ad that’s relevant to a person could win an auction against ads with

11   higher bids.” 25

12              C.      Facebook’s Representations Regarding Advertising On Its Platform

13              40.     Facebook currently represents to its advertisers that they “will not be charged for clicks

14   that are determined to be invalid.” 26

15              41.     Facebook’s declarations regarding advertising on Facebook, which can (and could) be

16   found on its website throughout the Class Period, have effectively and in substance been the same

17   throughout the Class Period:

18                      a.     “You will not be charged for clicks that are determined to be invalid, which

19   Facebook defines as “clicks generated through prohibited means, such as fake accounts, bots, scrapers,

20   browser add-ons or other methods that don’t follow Facebook terms.”

21                      b.     “Ads help you reach the right people.”

22                      c.     “Facebook can help you reach all the people who matter most to your business.”

23                      d.     “Facebook Ads are optimized to help you get more people to visit your website or

24   increase conversions.”

25
26   24
          Id.
27   25
          Id.
28   26
          https://www.facebook.com/business/help/211248262238771 (last visited April 9, 2020).


     FIRST AMENDED COMPLAINT                                12                        CASE NO. - 20-cv-00170-WHA
 1                  e.        “On Facebook, you’ll only pay to reach the right people who’ll love your

 2   business.”

 3          42.     In 2013, when Plaintiff began paying for advertising on Facebook, Facebook made the

 4   following representations on its Platform:

 5                  a.        “Your business is for your customers. Build relationships with them, reach new

 6   people and drive sales using Facebook.”

 7                  b.        “Connect with people. Ads help you reach the right people.”

 8                  c.        “Drive people to your website with one click from the most engaging place on

 9   Facebook.”

10                  d.        “Find new customers. Boost sales. Facebook can meet your business goals.”

11          43.     In 2014, when Plaintiff was paying for advertising on Facebook, Facebook made the

12   following representations on its Platform:

13                  a.        “On Facebook, you’ll only pay to reach the right people who’ll love your

14   business.”

15                  b.        “Meet the people who will love your business.”

16                  c.        “Facebook can help you reach all the people who matter most to your business.”

17                  d.        “Drive people to your website with one click from the most engaging place on

18   Facebook.”

19                  e.        “Connect with all of the right people on Facebook, so they’ll be more likely to

20   click through to your website and convert.”

21                  f.        “People see an ad that links to your product or service online. Customers or

22   prospects click to your website.”

23                  g.        “Facebook Ads are optimized to help you get more people to visit your website or

24   increase conversions.”

25          44.     In 2015, when Plaintiff continued to pay for advertising on Facebook, Facebook made the

26   following representations:

27                  a.        “On Facebook, you’ll only pay to reach the right people who’ll love your

28   business.”



     FIRST AMENDED COMPLAINT                              13                      CASE NO. - 20-cv-00170-WHA
 1                  b.        “Over 1 billion people. We’ll help you reach the right ones.”

 2                  c.        “Connect with all of the right people on Facebook, so they’ll be more likely to

 3   click through to your website and convert.”

 4                  d.        “People see an ad that links to your product or service online. Customers or

 5   prospects click to your website.”

 6                  e.        “Facebook Ads are optimized to help you get more people to visit your website or

 7   increase conversions.”

 8                  f.        “Meet the people who’ll love your business. Facebook helps you reach your

 9   business goals.”

10                  g.        “Marketing on Facebook helps your business build lasting relationships with

11   people and find new customers.”

12          45.     In 2016, when Plaintiff continued to pay for advertising on Facebook, Facebook made the

13   following representations:

14                  a.        “You will not be charged for clicks that are determined to be invalid.”

15                  b.        “How does Facebook prevent and detect invalid clicks? We do a few things to

16   reduce the risk of abuse from invalid clicks and help improve your ad performance like capping the

17   number of times any ad is shown to a person, regardless of whether they click on the ad. There are two

18   different types of clicks we consider invalid: [1] Clicks from people that don’t indicate a genuine interest

19   in the ad or show signs of ad testing. This includes repetitive or accidental clicks and visits from the

20   Facebook corporate network. [2] Clicks generated through prohibited means, such as fake accounts, bots,

21   scrapers, browser add-ons or other methods that don’t follow Facebook Terms.”

22                  c.        “Meet the people who’ll love your business. Facebook helps you reach your

23   business goals.”

24                  d.        “Marketing on Facebook helps your business build lasting relationships with

25   people and find new customers.”

26                  e.        “Facebook is different from other ways of advertising because you can get your

27   ads to just the right people.”

28



     FIRST AMENDED COMPLAINT                               14                       CASE NO. - 20-cv-00170-WHA
 1                  f.      “With Facebook Ads, you can get more people in your store, shop on your website,

 2   like your Page, Install your app and more.”

 3                  g.      “Bring more people to your website from Facebook. When people click your ad,

 4   you can send them to any page on your website—including your online store.”

 5                  h.      “With optimized bidding, we automatically bid for you while staying within your

 6   chosen budget and serve your ad to people more likely to take action. For example, if you run an ad to

 7   increase views of your website, we’ll serve your ad to people who are more likely to visit your website.”

 8          46.     In 2017, when Plaintiff was still paying for advertising on Facebook, Facebook made the

 9   following representations:

10                  a.      “Connect with people and grow your business.”

11                  b.      “Millions of businesses, big and small, use the Facebook family of apps and

12   services to connect with real people on any device.”

13                  c.      “Facebook Pages help people connect with your business. And Facebook ads

14   help people discover your business.”

15                  d.      “Advertising on Facebook makes it easy to find the right people, capture their

16   attention and get results.”

17                  e.      “Ads are shown to people likely to be interested, so you get results.”

18                  f.      “[A]dvertisers are reaching people receptive to their ads and users are seeing

19   something they’re interested in.”

20          47.     In 2018, the last year Plaintiff paid for advertising on Facebook, Facebook made the

21   following representations:

22                  a.      “You will not be charged for clicks that are determined to be invalid.”

23                  b.      “How does Facebook prevent and detect invalid clicks? We do a few things to

24   reduce the risk of abuse from invalid clicks and help improve your ad performance like capping the

25   number of times any ad is shown to a person, regardless of whether they click on the ad. There are two

26   different types of clicks we consider invalid: [1] Clicks from people that don’t indicate a genuine interest

27   in the ad or show signs of ad testing. This includes repetitive or accidental clicks and visits from the

28



     FIRST AMENDED COMPLAINT                              15                        CASE NO. - 20-cv-00170-WHA
 1   Facebook corporate network. [2] Clicks generated through prohibited means, such as fake accounts, bots,

 2   scrapers, browser add-ons or other methods that don’t follow Facebook Terms.”

 3                   c.      “Advertising on Facebook makes it easy to find the right people, capture their

 4   attention and get results.”

 5                   d.      “Make meaningful connections with people to grow your business.”

 6                   e.      “Facebook Pages help people connect with your business. And Facebook ads help

 7   people discover your business.”

 8                   f.      “Ads are shown to people likely to be interested, so you get results.”

 9                   g.      “[A]dvertisers are reaching people receptive to their ads and users are seeing

10   something they’re interested in.”

11            48.    From on or about December 1, 2013, through May 1, 2018, Plaintiff read and reviewed

12   various representations by Facebook about advertising on Facebook, including the representations

13   identified in paragraphs 41 through 47 above.

14            D.     Plaintiff’s Advertisements on Facebook and Its Review of the Results

15            49.    Over the period December 1, 2013 through May 2018, Plaintiff placed fifty-five (55)

16   advertising campaigns for its Facebook account, “DotBuzz” and was billed $8120.16 by Facebook. All

17   of its advertising campaigns were placed for the promotion of the .buzz domain name registry. Plaintiff’s

18   advertising campaigns were placed with the following objectives: event responses (1 campaign); page

19   likes (1 campaign); video views (1 campaign); conversions (2 campaigns); link clicks (13 campaigns);

20   and the objective for the remainder was post engagement (37 campaigns).

21            50.    Facebook represented as recently as January 30, 2020, that it “divide[s] ‘false’ accounts

22   into two categories: (1) user-misclassified accounts, where users have created personal profiles for a

23   business, organization, or non-human entity such as a pet (such entities are permitted on Facebook using

24   a Page rather than a personal profile under our terms of service); and (2) violating accounts, which

25   represent user profiles that we believe are intended to be used for purposes that violate our terms of

26   service, such as bots and spam.” 27

27
28   27
          2019 10-K at 4 (emphasis added).


     FIRST AMENDED COMPLAINT                              16                        CASE NO. - 20-cv-00170-WHA
 1              51.   Facebooks says that its “estimates of duplicate and false accounts are based on an internal

 2   review of a limited sample of accounts, and we apply significant judgment in making this determination.

 3   For example, to identify duplicate accounts we use data signals such as identical IP addresses and similar

 4   user names, and to identify false accounts we look for names that appear to be fake or other behavior that

 5   appears inauthentic to the reviewers.” 28

 6              52.   Based on the criteria set forth in paragraphs 51 and 70-72 below, Plaintiff surveyed

 7   approximately seventy (70) accounts through which clicks were generated for which Facebook charged

 8   Plaintiff pursuant to its paid advertising campaign and identified several as fake accounts for which

 9   Plaintiff paid Facebook.

10              53.   These fake Facebook accounts which interacted with Plaintiff’s advertising campaign and

11   for which interactions Facebook charged Plaintiff and Plaintiff paid Facebook, violate Facebook’s

12   “authenticity policy” and Terms of Service because they fail to use the person’s real identity and fail to

13   provide accurate information.

14                           1.      Sandra Clevenger—Plaintiff’s April 1-30, 2016 Ad Campaign
15                                   “Create Your .BUZZ! Only $19.99 www.godaddy.buzz.”

16              54.   On April 1-30, 2016, Plaintiff ran an advertising campaign with the objective of “post
17   engagement” and was charged $100.00. The ad campaign ID number was 6059748828013.
18              55.   “‘Post engagement’ includes all actions that people take involving your ads while they're
19   running. Post engagements can include actions such as reacting to, commenting on or sharing the ad,
20   claiming an offer, viewing a photo or video, or clicking on a link.” 29
21              56.   During this campaign, Plaintiff was charged for actions taken through a Facebook account
22   under the name of Sandra Clevenger (facebook.com/sandra.clevenger.37).              This account has the
23   following indicia of a fake account that violates Facebook’s authenticity policy and Terms of Service:
24                    a.     There is no cover photo.
25                    b.     The profile picture is that of a model downloaded from the internet.
26
27   28
          Id.
28   29
          https://www.facebook.com/business/help/735720159834389 (last visited April 28, 2020).


     FIRST AMENDED COMPLAINT                               17                       CASE NO. - 20-cv-00170-WHA
 1                    c.     The address is not a real address. The zip code provided is for Topeka, Kansas,

 2   not Kansas, Oklahoma, which is listed as the account holder’s hometown.

 3                    d.     The account holder claims to have attended the United States Naval Academy, but

 4   the name Sandra Clevenger is not found in the United States Naval Academy Alumni Directory.

 5                    e.     The account holder claims to have attended the USA High School in London,

 6   United Kingdom. Such a high school does not exist. There is, however, The American School in London

 7   (https://www.asl.org/about).

 8                    f.     The account holder claims to work for the United States Navy in Kansas,

 9   Oklahoma, which does not have a naval base.

10                    g.     The account holder claims “Usa, Southern Highlands, Papua New Guinea” is her

11   hometown, yet most of her friends are from Romania.

12                    h.     The account holder is following “Victor Alexeev” who appears to be a Romanian

13   politician who “Works at PSD România în Republica Moldova”.

14                    i.     The account holder has one friend who also attended “USA High School,” Dacey

15   Davies (facebook.com/dacey.b.davies). The account of Dacey Davies also has indicia of being a fake

16   account.

17          57.       Plaintiff was wrongly charged for actions taken through a Facebook account under the

18   name of Sandra Clevenger and Facebook has not refunded any of the money Plaintiff paid Facebook for

19   these actions.

20                           2.     Akr Tae Tae—Plaintiff’s March 1-31, 2016 Ad Campaign
                                    “Musicians Have Found a New Way to Generate Buzz . . . .”
21
22          58.       On March 1-31, 2016, Plaintiff ran an advertising campaign with the objective of “post
23   engagement” and was charged $472.78. The ad campaign ID number was 6052980188213.
24          59.       During this campaign, Plaintiff was charged for actions taken through a Facebook account
25   under the name of Akr Tae Tae (facebook.com/real.stitches.5). This account has the following indicia
26   of a fake account that violates Facebook’s authenticity policy and Terms of Service:
27                    a.     The person depicted in the profile picture is different than the one depicted in the
28   profile video.



     FIRST AMENDED COMPLAINT                              18                        CASE NO. - 20-cv-00170-WHA
 1                  b.     The account holder claims to have grown up in Des Moines, Iowa, where he

 2   attended high school and currently lives; yet his friends are predominantly Karen People from Asia-

 3   Pacific countries, such as Thailand.

 4                  c.     The profile picture was last updated on June 14, 2016.

 5                  d.     The account holder claims that he works at Facebook App.

 6                  e.     The cover photo is a screen shot taken from an Eligible Magazine article titled,

 7   “5 Long Distance Love Tips” dated June 7, 2015.

 8                  f.     The account holder has a Thai nickname which translates roughly to “I don’t

 9   have a girlfriend/boyfriend.”

10                  g.     The name on the account and the URL are different.

11                  h.     Several of the account holder’s friends’ Facebook accounts have indicia of being

12   fake accounts, such as Crush EV (facebook.com/profile.php?id=100011621027161).

13           60.    Plaintiff was wrongly charged for actions taken through a Facebook account under the

14   name of Akr Tae Tae and Facebook has not refunded any of the money Plaintiff paid Facebook for these

15   actions.

16                         3.        Missy Scott—Plaintiff’s s September 1-October 31, 2017 Ad
                                     Campaign “www.JohnnyDarlin.buzz.”
17
18           61.    On September 1-October 31, 2017, Plaintiff ran an advertising campaign with the
19   objective of “post engagement” and was charged $25.00.            The ad campaign ID number was
20   6122601485413.
21           62.    During this campaign, Plaintiff was charged for actions taken through a Facebook account
22   under the name of Missy Scott (facebook.com/profile.php?id=100017903644042). This account has the
23   following indicia of a fake account that violates Facebook’s authenticity policy and Terms of Service:
24                  a.     The profile picture is a stock photograph of a cat that was last updated on June 8,
25   2017.
26                  b.     The cover photo is a stock photograph of the American flag and Boston Harbor
27   Hotel, Rowes Wharf Building, Boston, Massachusetts and was last updated on June 8, 2017. This photo
28   can be downloaded from shutterstock.com.



     FIRST AMENDED COMPLAINT                            19                       CASE NO. - 20-cv-00170-WHA
 1                  c.     The account holder claims to be from Oakhurst, Florida. There is no such city in

 2   Florida. There is an “Oakhurst Shores” neighborhood in Seminole, Florida. The account holder also

 3   claims she attended Yosemite High School in Oakhurst, California.

 4                  d.     The account holder claims to currently live in the town of “Cambridge Springs,

 5   Pennsylvania,” yet her friends include a number of people of Arabic, Cambodian, and Indian descent.

 6   Cambridge Springs, Pennsylvania is a borough with home rule status in Crawford County, Pennsylvania,

 7   United States. The population was 2,595 at the 2010 census.

 8                  e.     The name on the account and the URL are different.

 9                  f.     Several of the account holder’s friend’s Facebook accounts have indicia of being

10   fake accounts, such as Kymberly Cotton (facebook.com/profile.php?id=100014465493054).

11          63.     Plaintiff was wrongly charged for actions taken through a Facebook account under the

12   name of Missy Scott and Facebook has not refunded any of the money Plaintiff paid Facebook for these

13   actions.

14                         4.      Ratney Shamshad—Plaintiff’s September 1-October 31, 2017
                                   Ad Campaign “www.JohnnyDarlin.buzz.”
15
16          64.     On September 1-October 31, 2017, Plaintiff ran an advertising campaign with the
17   objective of “post engagement” and was charged $10.96.            The ad campaign ID number was
18   6122601485413.
19          65.     During this campaign, Plaintiff was charged for actions taken through a Facebook account
20   under the name of Ratney Shamshad (facebook.com/ratney.shamshad.3) This account has the following
21   indicia of a fake account that violates Facebook’s authenticity policy and Terms of Service:
22                  a.     The profile picture is a photograph of a woman dressed in a purple prom-like dress.
23   The account holder claims to be a male. The profile picture was updated on August 25, 2017.
24                  b.     The cover photo is a photograph of 2 bearded Boston Bruins fans drinking beer at
25   a Bruins hockey game that was updated on August 25, 2017.
26                  c.     The account holder claims to be from Minco, Oklahoma, but his friends are
27   predominately from India, Afghanistan, and Pakistan.
28



     FIRST AMENDED COMPLAINT                            20                       CASE NO. - 20-cv-00170-WHA
 1                    d.     The account holder claims to currently live in Sacramento, California, but none of

 2   his friends appear to live in California.

 3                    e.     Several of the account holder’s friends’ Facebook accounts have indicia of being

 4   fake accounts, such as Brigid Byrd (facebook.com/profile.php?id=100014881020865).

 5          66.       Plaintiff was wrongly charged for actions taken through a Facebook account under the

 6   name of Ratney Shamshad and Facebook has not refunded any of the money Plaintiff paid Facebook for

 7   these actions.

 8          67.       Facebook engaged in the wrongful and deceptive conduct alleged above to boost its

 9   revenue beyond what it would have otherwise earned solely from legitimately targeted advertising. Even

10   though Facebook has identified millions of fake accounts, it nonetheless charged Plaintiff and the

11   members of the Class for all of the interactions with those fake accounts and has not refunded any monies

12   paid by Plaintiff and the members of the Class after the accounts have been identified as fake, except in

13   the rare cases where the fake accounts were specifically identified by the advertiser.

14                           5.      Plaintiff’s Red Flag Review Identified No Fewer Than Eight
15                                   Accounts as Fake That Have Since Been Removed

16          68.       Plaintiff was also charged for actions taken through the following eight (8) Facebook
17   accounts, which were identified by Plaintiff as fake Facebook accounts during the limited “red flag”
18   manual review that Plaintiff performed on or about May 30, 2018, but were also subsequently removed
19   by Facebook likely for violating of its “authenticity policy” and are no longer on the platform:
20                    a.     Account: facebook.com/saraicsant
21                           •    Ad campaign dates: March 1-31, 2014
22                           •    Ad campaign name: BUZZnames is giving away 7 Nexus 7 Tablets . . .
23                           •    Ad campaign ID: 6014218390613
24                           •    Amount Facebook charged Plaintiff for campaign: $240.00
25                    b.     Account: facebook.com/joann.eddy.71
26                           •    Ad campaign dates: March 1-31, 2014
27                           •    Ad campaign name: Our second BUZZnames Launch Contest winner is . . .
28                           •    Ad campaign ID: 6014517166613



     FIRST AMENDED COMPLAINT                              21                       CASE NO. - 20-cv-00170-WHA
 1                    •   Amount Facebook charged Plaintiff for campaign: $15.00

 2              c.    Account: facebook.com/ItsCriz123456

 3                    •   Ad campaign cates: April 1-30, 2014

 4                    •   Ad campaign name: .BUZZ one of the safest places to establish your . . .

 5                    •   Ad campaign ID: 6015079436413

 6                    •   Amount Facebook charged Plaintiff for campaign: $30.00

 7              d.    Account: facebook.com/fiah.tuono

 8                    •   Ad campaign dates: January 1-31, 2015

 9                    •   Ad campaign name: 33 .bike domain portfolio up for bid at NamesCon . . .

10                    •   Ad campaign ID: 6023234679613

11                    •   Amount Facebook charged Plaintiff for campaign: $200.00

12              e.    Account: facebook.com/joshua.bert.94

13                    •   Ad campaign dates: January 1-31, 2015

14                    •   Ad campaign name: 33 .bike domain portfolio up for bid at NamesCon . . .

15                    •   Ad campaign ID: 6023234679613

16                    •   Amount Facebook charged Plaintiff for campaign: $200.00

17              f.    Account: facebook.com/joshua.bert.94

18                    •   Ad campaign dates: January 1-31 & February 1-28, 2015

19                    •   Ad campaign name: Superbowl Weekend. GoDaddy has .buzz domains on . . .

20                    •   Ad campaign ID: 6024044876213

21                    •   Amount Facebook charged Plaintiff for campaign: $200.00

22              g.    Account: facebook.com/T4337TJJ

23                    •   Ad campaign dates: February 1-29, 2016

24                    •   Ad campaign name: Married to Paul McCartney's father for 12 years, . . .

25                    •   Ad campaign ID: 6048102087413

26                    •   Amount Facebook charged Plaintiff for campaign: $42.78

27              h.    Account: facebook.com/deangelo.wilson.739

28                    •   Ad campaign dates: March 1-31, 2017



     FIRST AMENDED COMPLAINT                       22                      CASE NO. - 20-cv-00170-WHA
 1                          •   Ad campaign name: Start winning with .buzz domain names, now on . . .

 2                          •   Ad campaign ID: 6109435633213

 3                          •   Amount Facebook charged Plaintiff for campaign: $174.82

 4                  i.      Account: facebook.com/wookestwook

 5                          •   Ad campaign dates: September 1-30, October 1-31, 2017

 6                          •   Ad campaign name: www.JohnnyDarlin.buzz

 7                          •   Ad campaign ID: 6122601485413

 8                          •   Amount Facebook charged Plaintiff for campaign: $25.00

 9          E.      How to Spot Facebook’s Fake Accounts

10          69.     A number of articles have been published in a variety of respected publications that

11   identify various red flags that indicate a Facebook account is fake.

12          70.     On November 3, 2017, the New York Times published an article entitled, “Facebook Says

13   It’s Policing Fake Accounts. But They’re Still Easy to Spot.” The article set forth the following “red

14   flags” associated with fake or inauthentic accounts:

15                  a.      “Check out who a profile is ‘friends’ with. Is the hometown listed on a profile

16   similar to its friend base?”

17                  b.      “Compare the profile’s public name to its web address.”

18                  c.      “If a profile seems suspicious, search for similar pages that draw on the same

19   personal details or images.” 30

20          71.     On November 26, 2018, Vipin Pandey published an article on MalwareFox.com, entitled,

21   “How to Spot Fake Facebook Profile.” The article set forth the following “red flags” associated with

22   fake or inauthentic accounts:

23                  a.      “Check: The Profile Picture. The first thing you see in a profile on Facebook is

24   their profile picture. You can tell if a profile is genuine or fake by looking at it. Below are some concerns

25   that you should check with the profile picture.

26                          •   Single Profile Picture

27
     30
       https://www.nytimes.com/2017/11/03/technology/facebook-fake-
28   accounts.html?searchResultPosition=1 (last visited April 20, 2020)


     FIRST AMENDED COMPLAINT                                23                       CASE NO. - 20-cv-00170-WHA
 1                          •   Profile Pictures of Celebrities

 2                          •   No Profile Picture

 3                          •   A Perfect Profile Picture . . . If you are seeing a picture of a model with a

 4                              perfect angle and lighting, then it might be a fake one.”

 5                  b.      “Check: Read the About Section. Another way to spot a fake Facebook profile is

 6   to look on [sic] the about section. Genuine people on Facebook like to enter their accomplishment [sic]

 7   in detail. They would [sic] adequately list their school, college, previous and current employment, etc.

 8   If you see nothing on [sic] about section, then it might be a fake account.

 9                          •   Also, when you see lots of pattern like Works in California, Went to the

10                              University of California, Lives in California, then it is a sign of a fake account.

11                              Fake account creators don’t go into details, they fill [sic] common and famous

12                              things to look credible. It could be the renowned name of famous places like

13                              New York, California, Los Angeles, Texas, or it could be the name of famous

14                              universities like Harvard University, New York University, Stanford

15                              University.”

16                  c.      “Check: Friends. Now it’s time to check the friend list; a genuine person would

17   like to connect with more local persons [sic]. When you see so many foreign friends, and no or less local

18   friends, then it could be a fake profile. If a person is from New York then why would he connect with

19   so many Saudi Arab Emirates persons?

20                          •   If it is a girl profile and you see 3-4 K [sic] friends on the list, then it should

21                              raise a red flag. Usually, genuine girls on Facebook don’t like unknown

22                              people, and they have limited friends. When you see so many friends, and

23                              most of them are fake, then don’t accept the friend request and block the

24                              person.”

25                  d.      “Check: Different Name in URL and Profile. Many fake Facebook accounts have

26   different names in the URL and the profile. It happens when a genuine person account is hacked and

27   then operated under another person name, or if the account was created for some other activity, and then

28   they change the name to promote different topics.



     FIRST AMENDED COMPLAINT                              24                         CASE NO. - 20-cv-00170-WHA
 1                           •   For example, someone creates an account to promote things for American

 2                               people and then they decided to use the same account to push content to Saudi

 3                               Arab [sic], so he or she changed the name. However, different name in URL

 4                               and profile is not a clear indication that account is fake, but if we relate it with

 5                               other factors, it could be a clear sign.”

 6                    e.     “Check: Read the Timeline. Now it comes to read the Timeline. If a user is posting

 7   too many links of one or many websites with lots of ads, then it is clear that the account is for promotion

 8   and it is likely to be a fake account.

 9                           •   Users on Facebook share different things like jokes, music, video, or pictures.

10                               They also share their activity like traveling, reading, listening. If you don’t see

11                               such different types of posts, then it could also be a sign of fake account. Just

12                               scroll the timeline to grasp what users are sharing and compare it with what

13                               they were sharing earlier. Shifting of content on the timeline indicates the

14                               same.”

15                    f.     “Check: Lack of Interactions on the Posts. Now check the profile carefully, click

16   on the pictures and check the likes and comments. When you see so many likes, and generic comments

17   on pictures of girls account like beautiful, cute, sweet, and the account holder hasn’t replied to anyone

18   then it is a sign of a fake profile. A genuine person at least thanks people when someone comments on

19   his or her picture.

20                           •   Another sign is when you see lots of friends in the friend list, and very few of

21                               them like and comment on the posts then it also rings a bell. Click on the More

22                               button to see more activity like Check-ins, Music, Films, TV-Programme, etc.

23                               If you see no such activity, then the profile is not genuine.” 31

24             72.    On November 17, 2015, John Lincoln, CEO of Ignite Visibility published an article

25   entitled, “How to Spot a Fake Facebook Account a Mile Away,” in which he stated the following with

26   regard to spotting a fake Facebook account:

27
28   31
          https://www.malwarefox.com/spot-fake-facebook-profile/ (last visited April 22, 2020).


     FIRST AMENDED COMPLAINT                                25                         CASE NO. - 20-cv-00170-WHA
 1                  a.      “The [Profile] Photo. One of the easiest ways to determine that a Facebook

 2   account is fake is by examining the [Profile] photo. It’s often the case that fake accounts use a profile

 3   photo that they’ve downloaded from somewhere else online . . . .”

 4                  b.      “Spot a Fake Facebook Profile by The Number of Photos. Think about your

 5   Facebook friends that you know are real. Many of them post lots of photos over time. They’ll post

 6   pictures of their kids, their extended family members, and funny memes. Fake users rarely post a lot of

 7   photos. If you suspect that a Facebook user is fake, check the photostream associated with the account.

 8   If there are only a couple of photos, and the account is fairly old, then you can be fairly certain that the

 9   account is fake.”

10                  c.      “The Number of Friends.        How many of your real Facebook friends have

11   thousands of friends on Facebook? Chances are, not too many. On the flip side, if the account only has

12   a few friends or zero, that is also a sign. If you see a Facebook account with friends that number into

13   thousands (or less than 10), the account could be fake. However, there are some real Facebook users

14   who have that many friends (or not a lot), so don’t be hasty to jump to a conclusion about popular

15   Facebook users.”

16                  d.      “Recent Activity. Many people who are on Facebook share a common trait: They

17   use Facebook fairly regularly. If you suspect a fake Facebook profile, check the recent activity on the

18   user’s wall. If the user is performing various activities from time to time, such as posting updates, adding

19   photos and getting tagged by friends, then it’s probably a real account. On the other hand, if the timeline

20   is strangely absent of any type of activity, you’re probably looking at a fake Facebook account.”

21                  e.      “Mutual Friends. If you receive a Facebook friend request from somebody you

22   don’t know that alone should be a red flag. However, it’s an even larger red flag if the two of you share

23   no mutual friends. Sometimes, people will send Facebook friend requests to people that they share

24   mutual friends with, even if they don’t know the user personally. It’s your call as to whether or not you

25   want to accept those requests, but it’s not a good idea to accept a friend request from 1) somebody you

26   don’t know and 2) somebody who shares no mutual friends with you. If both of those situations are true,

27   it’s a sign you’re receiving an overture from a fake account.”

28



     FIRST AMENDED COMPLAINT                              26                        CASE NO. - 20-cv-00170-WHA
 1                    f.       “Weird Biography. When you click on somebody’s Facebook link, you can see a

 2   brief biography about the user on the left-hand side of the page. If the information there seems fishy, it’s

 3   a sign that the account is a fake. For example, if somebody claims to have been born in Cape Cod,

 4   Massachusetts, but went to school in Mumbai, India, and now works for a car repair shop in Tulsa,

 5   Oklahoma, then you have a good reason to suspect that account.”

 6                    g.       “Non-Responsiveness. If you think that a Facebook account might be fake, send

 7   the user a private message. If you get no response, the account might be a fake. Why? Because fake

 8   Facebook accounts are often created by bots that don’t send or respond to private messages.” 32

 9             F.     Facebook’s Fake Accounts

10             73.    Facebook acknowledges that “[i]n the fourth quarter of 2019, we estimated that false

11   accounts may have represented approximately 5% of our worldwide MAUs. Our estimation of false

12   accounts can vary as a result of episodic spikes in the creation of such accounts, which we have seen

13   originate more frequently in specific countries such as Indonesia and Vietnam.” 33 This is a problem that

14   has plagued Facebook for as long as the platform has been operating.

15             74.    Based on the existence of these fake accounts, Facebook claims many more users than it

16   actually has, which in turn misleads advertisers to conclude that Facebook is a more attractive advertising

17   medium than in reality it is.

18             75.    According to Facebook’s Terms of Service, authentic Facebook accounts are created by

19   people using their real identities; people who “provide accurate information about [themselves],” and

20   who use “the same name that [they] use in everyday life.” 34 In his Senate Judiciary Subcommittee

21   Testimony, Colin Stretch confirmed that in order to create a Facebook account, “a person must first set

22   up a Facebook account — using their real identity.” 35

23
24   32
       https://ignitevisibility.com/how-to-spot-a-fake-facebook-account-a-mile-away/ (last visited April 22,
     2020).
25
     33
          2019 10-K at p. 4.
26   34
          See https://www.facebook.com/terms.php (last visited April 24, 2020).
27   35
       https://www.judiciary.senate.gov/imo/media/doc/10-31-17%20Stretch%20Testimony.pdf (Last
28   visited April 30, 2020).



     FIRST AMENDED COMPLAINT                              27                        CASE NO. - 20-cv-00170-WHA
 1          76.     Facebook’s fake account problem garnered attention in the mainstream media beginning

 2   no later than November 3, 2017 with a New York Times article entitled “Facebook Says It’s Policing Fake

 3   Accounts. But They’re Still Easy to Spot.” 36 The article reported the following:

 4                  a.      “Executives of Facebook, Twitter and Google pledged to Congress this week to

 5   do more to prevent the fakery that has polluted their sites. ‘We understand that the people you represent

 6   expect authentic experiences when they come to our platform,’ Colin Stretch, the general counsel of

 7   Facebook, told the Senate Intelligence Committee. He said the company was doubling its review staff

 8   to 20,000 and using artificial intelligence to find more ‘bad actors.’”

 9                  b.      “Mr. Stretch, meet Keven S. Eversley. Mr. Eversley’s Facebook profile informs

10   us that he is from Minneapolis. But a glance at the web address for his profile reveals a different name:

11   Aleksandar Teovski. And nearly all of his Facebook friends, his family photographs, his alma mater and

12   even his employer are in Macedonia, a center for internet fakery.”

13                  c.      “Despite months of talk about the problem of fraud facing Facebook and other

14   tech companies, and vows to root it out, their sites remain infected by obvious counterfeits.”

15                  d.      “With more than two billion users worldwide, Facebook relies on complaints to

16   police its content. So, Mr. Elwood used Facebook’s internal complaint tool to report the Keven Eversley

17   profile and 27 others showing evidence of deception. In all but a couple of cases, Facebook responded

18   with a standard message of thanks for the feedback but said the profiles did not violate its community

19   standards — even though those standards require users to give their ‘authentic identities.’”

20                  e.      “‘The reporting process is frustrating,’ Mr. Elwood said. ‘Facebook seems to be

21   lagging way behind the problem.’”

22          77.     On May 23, 2019, the Washington Post published an article entitled “Facebook removed

23   3 billion fake accounts over a six-month period.” 37 This article stated, in part:

24
     36
25     Scot Shane, Mike Isaac, New York Times (November 2, 2017), Facebook Says It’s Policing Fake
     Accounts. But They’re Still Easy to Spot, https://www.nytimes.com/2017/11/03/technology/facebook-
26   fake-accounts.html?searchResultPosition=1 (last visited April 26, 2020).
     37
27     Tony Romm, Washington Post: Tech Policy (May 23, 2019), Facebook removed 3 billion fake
     accounts over a six-month period, https://www.washingtonpost.com/technology/2019/05/23/facebook-
28   removed-billion-fake-accounts-over-six-month-period/ (last visited April 24, 2020).


     FIRST AMENDED COMPLAINT                              28                        CASE NO. - 20-cv-00170-WHA
 1                   a.      “Facebook said it had removed more than 3 billion fake accounts between October

 2   [2018] and March [2019], a spike in banned activity that underscores the social-networking company’s

 3   ongoing struggle to clean up its platform.”

 4                   b.      “Facebook said that the billions of accounts it removed over the six-month period,

 5   which it attributed to ‘unsophisticated’ bad actors that are caught while creating spam profiles, were

 6   ‘never considered active,’ so they did not count toward the company’s total number of monthly active

 7   users. In the first quarter of this year, Facebook reported that it had 2.3 billion monthly active users, a

 8   figure that investors track closely to chart Facebook’s popularity and growth. Facebook estimates about

 9   5 percent of those active accounts are fake.”

10                   c.      “In a widely read op-ed published earlier this month, [Chris] Hughes [Facebook

11   Co-founder] had pointed to Facebook’s failures in dealing with the viral proliferation of disinformation

12   and other ills as he called on federal antitrust regulators to probe and penalize the social-networking

13   giant.”

14             78.   Similarly, a May 23, 2019 article in The Hill entitled, “Facebook removes record 2.2

15   billion fake accounts in first quarter” stated: 38

16                   a.      “Facebook on Thursday said it removed a record 2.2 billion fake accounts from its

17   platform in the first three months of 2019, nearly double the amount it deleted in the previous quarter.”

18                   b.      “In the fourth quarter of 2018, Facebook removed about 1.2 billion fake accounts

19   from the platform.”

20                   c.      Facebook estimated that at any given time fake accounts comprise about 5 percent

21   of its 2.4 billion monthly active users.

22             79.   Facebook engaged in the deceptive conduct alleged herein order to increase its revenue

23   beyond what it would have otherwise earned solely from legitimate accounts consistent with its

24   representations.

25
26
     38
27     Harper Neidig, The Hill (May 23, 2019), Facebook removes 2.2 billion fake accounts in the first
     quarter, https://thehill.com/policy/technology/445240-facebook-removes-record-22-billion-fake-
28   accounts-in-first-quarter (last visited April 25, 2020).


     FIRST AMENDED COMPLAINT                              29                       CASE NO. - 20-cv-00170-WHA
 1                                        CLASS ACTION ALLEGATIONS

 2          80.     Plaintiff brings this class action pursuant to Federal Rule of Civil Procedure 23(a) and

 3   (b)(2) and (b)(3) on behalf of itself and members of the Class, consisting of:

 4                  All persons or entities within the United States who, from December 1,
                    2013, to the present (“Class Period”), paid Facebook for advertising based
 5                  on impressions delivered to or actions generated through fake Facebook
 6                  accounts. Excluded from the Class are Defendant, and its subsidiaries and
                    affiliates; its current and former officers, directors, and employees (and
 7                  members of their immediate families); and the legal representatives, heirs,
                    successors or assigns of any of the foregoing.
 8
 9          81.     Plaintiff reserves the right to amend the Class definition if further investigation and/or
10   discovery reveal that the Class should be expanded, divided into subclasses, or otherwise modified.
11          82.     Pursuant to Federal Rule of Civil Procedure 23(a)(1), the members of the Class are so
12   numerous that joinder of all members is impracticable. As of December 31, 2019, Facebook reported
13   that its average daily active users (“DAUs”) were 1.66 billion.
14          83.     Pursuant to Federal Rule of Civil Procedure 23(a)(2) and (b)(3), there are questions of law
15   and fact common to the Class, and those common questions predominate over any questions affecting
16   only individual members. Among the common questions of law and fact include:
17                  •       Whether Facebook misrepresented to prospective advertisers that they would only
18   be charged for advertising based on impressions delivered to or actions generated through authentic
19   Facebook accounts;
20                  •       Whether Facebook deceived and misled its advertisers by charging advertisers for
21   advertising based on impressions delivered to or actions generated through fake Facebook accounts;
22                  •       Whether the misrepresentations and deceptive and misleading practices of
23   Facebook alleged herein violated California’s Unfair Competition Law; and
24                  •       Whether members of the Class have sustained injury and, if so, what is the proper
25   measure of relief.
26          84.     Pursuant to Federal Rule of Civil Procedure 23(a)(3), Plaintiff’s claims are typical of the
27   claims of other members of the Class since Plaintiff and all members of the Class paid for advertising
28   based on impressions delivered to or actions generated through fake Facebook accounts.



     FIRST AMENDED COMPLAINT                             30                           CASE NO. - 20-cv-00170-WHA
 1           85.     Pursuant to Federal Rule of Civil Procedure 23(a)(4), Plaintiff will fairly and adequately

 2   protect the interests of the members of the Class. Plaintiff has no interests adverse or antagonistic to

 3   those of the Class and has retained counsel experienced in complex class action litigation.

 4           86.     Pursuant to Federal Rule of Civil Procedure 23(b)(3), a class action is superior to all other

 5   available methods for the fair and efficient adjudication of this controversy since the injury suffered by

 6   individual Class members may be relatively small, and the expense and burden of individual litigation

 7   would therefore make it impossible and/or impracticable for members of the Class to individually redress

 8   the wrongs done to them. There will be no difficulty in the management of this action as a class action.

 9           87.     Certification of Plaintiff’s claims for class action treatment is also appropriate pursuant to

10   Federal Rule of Civil Procedure 23(b)(2) because Facebook has acted or refused to act on grounds

11   generally applicable to Plaintiff and the Class in failing and refusing to refund to Plaintiff and Class

12   members money paid to Facebook based on interaction with fake accounts, making appropriate both

13   declaratory and injunctive relief with respect to Plaintiff and the Class.

14           88.     Facebook’s records identify its advertisers and what sums they paid to Facebook in

15   connection with their advertisements, and Facebook’s software tracks the display of every ad, and what

16   data points led to the display of a particular ad to particular users. As a result, Plaintiff seeks to represent

17   an ascertainable Class, in that determining membership in the Class can be accomplished through

18   Facebook’s own records.
                                                        COUNT I
19
20                               Violations of California Unfair Competition Law
                                     Cal. Bus. & Prof. Code §§ 17200, et seq.
21
22           89.     Plaintiff repeats and realleges each and every allegation contained above as if fully set

23   forth herein.

24           90.     During the Class Period, by reason of the conduct alleged herein, Facebook engaged in

25   fraudulent, unlawful and unfair business practices within the meaning of Section 17200 of California’s

26   Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”). The conduct alleged herein

27   is a “business practice” within the meaning of the UCL.

28



     FIRST AMENDED COMPLAINT                                31                         CASE NO. - 20-cv-00170-WHA
 1                                             Fraudulent Practices

 2           91.     Facebook’s misrepresentations that it would deliver ads to genuine followers, and

 3   omission to disclose that it was charging advertisers for engagements with fake accounts to maximize its

 4   own ad revenue, was likely to deceive advertisers such as Plaintiff and the members of the Class. Such

 5   deceptive conduct constituted a fraudulent practice under the UCL, and caused advertisers to pay for ads

 6   for which they would not have agreed to pay anything at all had they known the truth about Facebook’s

 7   misconduct.

 8           92.     Plaintiff suffered injury in fact and has lost money or property as a result of Facebook’s

 9   violation of the fraudulent practices prong under the UCL. In deciding to start and continue advertising

10   on Facebook, Plaintiff saw and reasonably relied upon representations by Facebook that it would display

11   Plaintiff’s ads to real Facebook users.

12           93.     Facebook knew or had reason to know that Plaintiff regarded, or was likely to regard its

13   representations as important to Plaintiff’s decision to advertise on Facebook. Moreover, a reasonable

14   advertiser would have attached importance to those representations in advertising on Facebook.

15   Accordingly, Facebook’s misrepresentations that it would display Plaintiff’s ad to Facebook users who

16   are potential customers when, in fact, it was also allowing and charging for engagements with

17   advertisements by fake accounts to boost Facebook’s own revenue, constituted a fraudulent and deceptive

18   business practice.

19           94.     As a result of Facebook’s deceptive conduct as alleged herein, Plaintiff paid for ads for

20   which it would not have agreed to pay anything at all had it known the truth about Facebook’s

21   misconduct.     Accordingly, Facebook’s deceptive business practices were the immediate cause of

22   Plaintiff’s injuries.

23           95.     As a result, Facebook’s deceptive conduct, as alleged herein, violates the UCL’s

24   prohibition against “fraudulent” conduct.

25                                               Unfair Practices

26          96.      Facebook’s deceptive and misleading conduct, as alleged herein, is oppressive, immoral,

27   unethical, and unscrupulous, caused Plaintiff and the Class members substantial injury (given the millions

28   of businesses advertising on Facebook), and violates established public policy against deceptive conduct



     FIRST AMENDED COMPLAINT                             32                        CASE NO. - 20-cv-00170-WHA
 1   by businesses. Further, it allowed Facebook to have an unfair advantage over competitors who accurately

 2   and truthfully represent their ad targeting practices.

 3         97.      Facebook engaged in unfair and deceptive acts and business practices by misrepresenting that

 4   it would deliver ads to genuine Facebook users, and then charging for ads that were engaged with by fake

 5   accounts in order to maximize its own ad revenue, and lure advertisers to advertise on Facebook rather

 6   through Facebook’s competitors, such as Google, Yahoo, and Twitter.

 7          98.     Additionally, the justifications or reasons for, or the utility or benefit (if any) of

 8   Facebook’s unfair and deceptive acts and business practices are substantially outweighed by the

 9   significant economic injury and harm that such conduct caused to Plaintiff and members of the Class.

10          99.     The harm caused by Facebook’s deceptive conduct is not one that Plaintiff and members

11   of the Class could have reasonably avoided, given Facebook’s representations that its advertisers “will

12   not be charged for clicks that are determined to be invalid.”

13          100.    Plaintiff suffered injury in fact and has lost money or property as a result of Facebook’s

14   violation of the unfairness prong of the UCL as herein alleged.

15          101.    As a result, Facebook’s unfair and deceptive acts and business practices, as alleged herein,

16   violate the UCL’s prohibition against “unfair” conduct.

17                                               Unlawful Practices

18          102.    Facebook’s deceptive conduct, as alleged herein, violates California’s False Advertising

19   Law, Cal. Bus. & Prof. Code §§ 17500, et seq., because Facebook misrepresented that it would charge

20   only for engagements with an advertisement initiated by genuine Facebook users, and proceeded to

21   charge for engagements with fake Facebook accounts in order to maximize its ad revenue. As a result,

22   Facebook’s representations to advertisers were untrue and misleading, and Facebook knew (or by the

23   exercise of reasonable care should have known) that they were and are untrue and misleading.

24          103.    Plaintiff suffered injury in fact and has lost money or property as a result of Facebook’s

25   violation of the unlawful practices prong of the UCL as alleged herein.

26          104.    As a result, Facebook’s deceptive conduct, as alleged herein, violates the UCL’s

27   prohibition against “unlawful” conduct.

28



     FIRST AMENDED COMPLAINT                                  33                   CASE NO. - 20-cv-00170-WHA
 1                                             PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, demands

 3   judgment against Defendant as follows:

 4          A.      Determining that the instant action may be maintained as a class action under Rule 23 of

 5   the Federal Rules of Civil Procedure, and appointing Plaintiff as the Class Representative, and Plaintiff’s

 6   counsel as Class Counsel;

 7          B.      Finding and declaring that Defendant’s misconduct, as alleged herein, violates the

 8   California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq., and other applicable

 9   California law as set forth herein;

10          C.      Awarding restitution of monies Defendant unlawfully obtained from Plaintiff and the

11   Class as a result of Defendant’s misconduct alleged herein;

12          D.      Awarding injunctive and other equitable relief available under applicable law, including

13   without limitation, an order enjoining Defendant from continuing to charge advertisers for engagements

14   with fake accounts;

15          E.      Awarding Plaintiff and the other members of the Class prejudgment and post-judgment

16   interest, attorneys’ fees, expenses and other costs; and

17          F.      Awarding such other and further relief as this Court may deem just and proper.

18                                         DEMAND FOR TRIAL BY JURY

19          Plaintiff hereby demands a trial by jury.

20    Dated: April 30, 2020                             Respectfully submitted,

21                                                      CERA LLP
22
                                                        By: /s/ Thomas C. Bright
23                                                      Thomas C. Bright

24                                                              - and -
25                                                      THE DAVID HODGES LAW FIRM
26                                                      David A. Hodges (Admitted pro hac vice)

27
                                                        Counsel for Plaintiff and the Proposed Class
28



     FIRST AMENDED COMPLAINT                               34                      CASE NO. - 20-cv-00170-WHA
